 

Exhibit 10.1

 

 

CONTRACT WORK AUTHORIZATION (Form 1) RELEASE NO. 8

 

for

ENGINEERING AND

CONSTRUCTION MANAGEMENT SERVICES

 

Between

 

ACUSPHERE, INC. (“ACUSPHERE/OWNER”)

 

and

 

PARSONS COMMERCIAL TECHNOLOGY INC. (“PARSONS”)

 

 

All work authorized by Acusphere and performed by Parsons in accordance with
this Contract Work Authorization shall be governed by the “Terms and Conditions
for Engineering, Procurement and Construction Management Services between
Acusphere, Inc. and Parsons Commercial Technology Group Inc.” (the EPCM),
effective date July 6, 2004.

 

--------------------------------------------------------------------------------


 

CONTRACT WORK AUTHORIZATION RELEASE 8

(Form 1)

FOR

ENGINEERING AND CONSTRUCTION MANAGEMENT SERVICES

 

THIS Contract Work Authorization for the continuing performance of engineering,
construction management, procurement services and placement of subcontracts
(where applicable) is executed July 15, 2005 and between ACUSPHERE, INC., with
principal offices at 500 Arsenal Street, Watertown, Massachusetts 02472
(“Acusphere/Owner”) and PARSONS COMMERCIAL TECHNOLOGY GROUP INC. (“PARSONS”),
with principal offices for this project located at 150 Federal Street, Boston,
Massachusetts 02110.

 

This Contract Work Authorization, the scope of which is defined below, is
intended to cover engineering, construction management, procurement services and
placement of subcontracts (where applicable) (authorized to date by Acusphere)
to be provided by Parsons for Acusphere from July 6, 2004 through July 31, 2005.
This Contract Work Authorization (Form 1) Release 8 extends Parsons performance
period from July 15, 2005, as previously authorized per Contract Work
Authorization (Form 1) Release 7, to July 31, 2005.

 

IN CONSIDERATION of the covenants hereinafter set forth, the parties hereto
mutually agree as follows:

 

ARTICLE I                                     SCOPE OF SERVICES

 

1.1                                 Description of Services

 

Parsons shall continue to perform engineering construction management and other
services as required (hereinafter referred to as the “Services”) in connection
with Owner’s aseptic pharmaceutical manufacturing facility located at 890 East
Street, Tewksbury, Massachusetts (the “Facilities”), as previously set forth and
described in Exhibit 1, which is attached to Contract Work Authorization
(Form 1) Release Number 1, which was executed by the parties November 11, 2004.

 

ARTICLE II                                 ESTIMATED COST

 

Previous total estimated cost up through and including Contract Work
Authorization (Form 1) Release Number 7

 

$

18,800,000.00

 

 

 

 

 

Estimated increase based on Contract Work Authorization (Form 1) Release Number
8

 

$

2,200,000.00

 

 

 

 

 

Revised total estimated cost up through this Contract Work Authorization
(Form 1) Release Number 8

 

$

21,000,000.00

 

 

It is anticipated that the revised estimated costs added herein will be incurred
prior to July 31, 2005 and that, in accordance with the terms of the EPCM and
Contract Work Authorization (Form 1) Release Nos. 1, 2, 3, 4, 5, 6, 7 and 8 if
Acusphere were to terminate this contract during this term or elect to not
extend this contract beyond July 31, 2005, Acusphere will be liable for costs
which may exceed the amounts stated above.

 

--------------------------------------------------------------------------------


 

ARTICLE III                             TERMS AND CONDITIONS

 

THE PARTIES ACKNOWLEDGE AND AGREE THE TERMS AND CONDITIONS OF THIS AGREEMENT
HAVE BEEN FREELY, FAIRLY AND THOROUGHLY NEGOTIATED. FURTHER, THE PARTIES
ACKNOWLEDGE AND AGREE SUCH TERMS AND CONDITIONS, INCLUDING BUT NOT LIMITED TO
THOSE RELATING TO WAIVERS, ALLOCATIONS OF, RELEASES FROM, INDEMNITES AGAINST AND
LIMITATIONS OF LIABILITY, WHICH MAY REQUIRE CONSPICUOUS IDENTIFICATION, HAVE NOT
BEEN SO IDENTIFIED BY MUTUAL AGREEMENT AND THE PARTIES HAVE ACTUAL KNOWLEDGE OF
THE INTENT AND EFFECT OF SUCH TERMS AND CONDITIONS. EACH PARTY ACKNOWLEDGES THAT
IN EXECUTING THIS AGREEMENT IT RELIED SOLELY ON ITS OWN JUDGEMENT, BELIEF, AND
KNOWLEDGE, AND SUCH ADVICE AS IT MAY HAVE RECEIVED FROM ITS OWN COUNSEL, AND IT
HAS NOT BEEN INFLUENCED BY ANY REPRESENTATION OR STATEMENTS MADE BY ANY OTHER
PARTY OR SUCH OTHER PARTY’S COUNSEL. NO PROVISION IN THIS AGREEMENT IS TO BE
INTERPRETED FOR OR AGAINST ANY PARTY BECAUSE THAT PARTY OR ITS COUNSEL DRAFTED
SUCH PROVISION.

 

ARTICLE IV                             SCHEDULE

 

It is estimated that the work covered by the Contract Work Authorization shall
commence and be completed as noted below:

 

Work commenced on July 6, 2004 and shall be suspended at the end of the day
July 31, 2005 unless a subsequent authorization to continue is received by
Parsons from Acusphere on or prior to July 31, 2005.

 

All other terms and conditions for the Contract for Engineering, Procurement and
Construction Management Services, as previously amended by Contract Work
Authorization Numbers 1 through 7 remain unchanged.

 

IN WITNESS WHEREOF, the parties hereto have executed this contract, document as
of the date and year first above written.

 

ACUSPHERE, INC. (“ACUSPHERE”)

PARSONS COMMERCIAL TECHNOLOGY GROUP
INC. (“PARSONS”)

 

 

 

 

By:

/s/ John Thero

 

By:

/s/ Daniel Mariani

 

 

 

 

 

 

 

Title

Sr. Vice President and CFO

Title

Sr. Vice President

 

--------------------------------------------------------------------------------

 